Citation Nr: 1614812	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a headache disability, to include migraine headaches.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973 and from July
1973 to May 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

In June 2014, the Board granted the Veteran's application to reopen his previously denied claim for service connection for a headache disability and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development.  The Board also remanded the claim for service connection for a right knee disability.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current headache disability is related to active military service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a headache disability, to include migraine headaches, are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the
United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102,
5103, 5103A, 5107, 5126 (West 2014), 38 C F R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting in full the only claim being decided herein, discussion of the VCAA is not required.  In any event, the requirements of 38 U.S.C.A. §§ 5103 and 5103A were met.  There is no issue as to providing an appropriate application for completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the February 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Service Connection

The Veteran seeks service connection for a headache disability.  He claims he experienced migraine headaches in and since service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Chronic diseases, including organic diseases of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Migraine headaches are recognized as an organic disease of the nervous system and are therefore considered a "chronic disease" listed under 38 C.F.R. § 3.309(a).  See July 2013 Addendum Compensation Service Bulletin.  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b).  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in her claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show ongoing complaints of headaches.  February 1977, August 1978, January 1981, and August 1982 treatment records show that the Veteran complained of headaches.  He continued to complain of headaches at June 1984 and May 1985 treatment visits.  At his May 1985 separation examination, he reported that he was in good health, except for headaches.

Post-service VA treatment records show continuous complaints of headaches.  November 2001 and March 2002 treatment records show a history of headaches.  During a March 2003 treatment visit, the Veteran reported experiencing headaches twice a week.  He continued to complain of headaches at December 2003, May 2008, January 2009, March 2010, and June 2014 treatment visits.

The Veteran was afforded a Board hearing in February 2013.  He claimed that he experienced migraine headaches related to service.

The Veteran was afforded a VA examination in February 2015.  The examiner diagnosed migraine headaches.  After review of the claims file and in-person examination of the Veteran, the examiner opined that it was less likely than not (less than 50 percent probability) that the current headache disability incurred in or was caused by service.  As rationale, the examiner noted that most of the Veteran's headaches that occurred during service were secondary to other illnesses, such as upper respiratory infections, and that complaints of headaches did not correspond with treatment visits.  The examiner noted that the Veteran did not take continuous medication for headaches.

The Veteran has been diagnosed with a current headache disability.  The evidence shows that he had headache symptoms in service and continuously since service.  While the February 2015 VA examiner concluded that a headache disability was not related to service, his rationale was insufficient to show that the headaches were clearly attributable to an intercurrent cause.  While many of the headaches were attributable to secondary to other illnesses, not all of them were.  Moreover, the fact that the Veteran did not take continuous medication for the headaches is not dispositive, as the Board finds the Veteran's statements indicating that he suffered from headaches in and since service to be competent and credible.  Given the inadequacy of the examiner's opinion, the evidence is approximately evenly balanced as to whether the Veteran had a chronic disease in service and still has the same chronic disease.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection for a headache disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disability is granted.


REMAND

The Board has reviewed the claims file, and determined that additional development is warranted.

With respect to the right knee disability, a June 2014 Board order remanded the issue for a VA examination to determine the etiology of a right knee disability.  

The Veteran was afforded a VA examination in February 2015.  He reported right knee pain that increased after a 2010 left knee replacement surgery.  Based on the physical examination and a review of service treatment records, the examiner opined that it was less likely than not (less than 50 percent probability) that the current right knee disability incurred in service.  As rationale, the examiner stated that although the Veteran received treatment for right knee pain in 1979 and 1983, he did not complain of right knee pain again until September 2014.  The examiner noted that the Veteran's right knee pain could be aggravated by his left knee disability due to an altered gait. 

The RO requested an addendum opinion from the February 2015 examiner to provide clarification on whether the Veteran's right knee pain was aggravated by a service-connected disability.   In a June 2015 addendum, the examiner opined that it was less likely than not (less than 50 percent probability) that the current right knee disability was caused or aggravated by the service-connected left knee disability.  As rationale, the examiner stated that the record did not show ongoing complaints of right knee pain until 2014, four years after the 2010 left knee surgery, which makes it less likely that right knee pain and a limp could be related to the service-connected left knee disability.  However, a September 2015 Informal Hearing Presentation noted that Social Security Administration (SSA) records show the use of a cane since 2008, and complaints of right knee pain since June 2012.  Specifically, in a March 2011 SSA record the Veteran reported the use of a cane since 2008.  A June 2012 VA treatment record shows complaints of right knee pain and a diagnosis of knee arthralgia.  Thus, an addendum opinion to the February 2015 VA examination is necessary to consider these records. 

The June 2014 Board order directed the RO to obtain outstanding treatment records the Veteran identified from Eisenhower Army Medical Center (AMC) from August 2003 to August 2007.  October 2014 correspondence to the Veteran requested a signed authorization form for the release of any treatment records from Eisenhower AMC.  In November 2014, the Veteran returned the signed authorization form to the RO.  However, there is no indication that these treatment records were ever received or that the RO subsequently contacted Eisenhower AMC.  Thus, based on lack of compliance with a prior remand directive, the RO should attempt to obtain Eisenhower AMC treatment records and document such efforts in the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the claim for service connection for a right knee disability is REMANDED for the following action:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee disability that is not evidenced by the record.  If so, the Veteran should be provided with the necessary authorizations for the release of any outstanding treatment records.

The RO should request outstanding treatment records from Eisenhower AMC.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relevant to the claim remaining on appeal. 

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2. Then, request an opinion from a VA physician.  The claims file, including a copy of this remand order, must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the
Veteran's current right knee disability is either (a) caused or (b) aggravated, i.e. made worse, by the left knee disability.

The physician should consider the March 2011 SSA record showing the use of cane since 2008, and June 2012 VA treatment record showing complaints of right knee pain and diagnosis of knee arthralgia.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

3. After the additional evidence is received, readjudicate the claim for service connection for a right knee disability.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


